DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17143211, filed 01/07/2021 claims foreign priority to 2020-014841, filed 01/31/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 01/07/2021 and 04/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “an obtaining unit” (claims 17-29), “a registering unit" (claims 17-29), “a display unit” (claims 25-29), “an accepting unit" (claims 25-29), have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “obtain registration information” (claims 17-29), “register the print queue” (claims 17-29), “display a screen” (claims 25-29), “accept designation of the storage location” (claims 25-29) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17-29 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“an obtaining unit” – Specification [100] – It appears that the corresponding structure is a processor (CPU).
•	“a registering unit" – It appears that the corresponding structure is a processor (CPU).
“a display unit” – Specification [50] – It appears that the corresponding structure is screen 401.
•	“an accepting unit” – Specification [100] – It appears that the corresponding structure is a processor (CPU).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1-4, 6, 9, 11, 14-20, 22, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2013/0201504) in view of Kitagata et al (US 2007/0146778).
Regarding claim 1, Miller et al discloses control method using print control software operable in an information processing apparatus (fig. 1 item 102, electronic device), the control method causing a computer of the information processing apparatus to execute (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]): 
an obtaining step of obtaining registration information on a print queue of a printer not compatible with OS standard print software from a predetermined storage area in a case where the registration information on the print queue is stored in the storage area (obtain print job information features/ supported capabilities 220 on a print queue on a printer with a set of driverless capabilities 216 queried which do not include the supported capability with the operating system kernel on a printer (an obtaining step of obtaining registration information on a print queue of a printer not compatible with OS standard print software from a predetermined storage area) when the set of driverless capabilities 216 queried was stored in the printer (in a case where the registration information on the print queue is stored in the storage area), [0037]-[0043]); and 

However, Kitagata et al specifically teaches concept of registering step of registering the print queue with the print control software using the obtained registration information on the print queue (registering the print job in the queue with a PDL driver application program (registering step of registering the print queue with the print control software) using the job information obtained from the job list in the job information managed by the job management queue (using the obtained registration information on the print queue), [0068]-[0069], [0073]-[0074], [0087]-[0090], [0097]-[0098], [0102]-[0106], [0160]).  
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering step of registering the print queue with the print control software using the obtained registration information on the print queue of Kitagata et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user from doing more cumbersome work, (Kitagata et al, [0005])

Regarding claim 2, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), wherein the obtaining step is executed in a case where the print control software is first activated in the information processing apparatus (downloading and/or installing a printer driver for printer 200 to use of features and/or capabilities not supported by the driverless printing system using electronic device 102, [0038]).  

Regarding claim 3, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), wherein the registering step comprises registering a print queue corresponding to the registered print queue with the OS standard print software in a case where the print queue is registered with the print control software (obtain print job information features/ supported capabilities 220 on a print queue on a printer with a set of driverless capabilities 216 queried which do not include the supported capability with the operating system kernel on a printer when the set of driverless capabilities 216 queried was stored in the printer using a software, [0037]-[0043]).  

Regarding claim 4, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), wherein the predetermined storage area is a storage area of the information processing apparatus (predetermined storage area is a storage area of the information processing apparatus, [0030]-[0032], [0052]).  

Regarding claim 6, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), wherein the predetermined storage area is a storage area of the information processing (fig. 1 item 102, electronic device) or a storage area of a server connected to the information processing apparatus via a network (predetermined queue is queue of the electronic device or a storage area of a server connected to the electronic device via a network, [0037]).  

Regarding claim 9, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), further causing the computer to execute: 
a first display step of causing a display unit to display a screen for selecting a storage location where registration information on a print queue is stored (display a screen for selecting supported capabilities stored on a print queue on a printer with a set of driverless capabilities, [0013], [0037]-[0043]); and 
a first accepting step of accepting designation of the storage location on the screen (display a screen for selecting supported capabilities stored on a print queue on a printer, [0013], [0037]-[0043]), 
wherein the obtaining step uses the storage location whose designation is accepted in the first accepting step as the predetermined storage area (selecting supported capabilities stored on a print queue on a printer, [0013], [0037]-[0043]).  

Regarding claim 11, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), further causing the computer to execute: 

a second accepting step of accepting selection of a printer to be registered from the list, 
wherein the registering step registers, with the print control software, the registration information on the print queue of the printer whose selection is accepted in the second accepting step.  
However, Kitagata et al specifically teaches concept of second display step of causing a display unit to display a list of printers corresponding to the registration information on the print queue obtained in the obtaining step (displaying printers 104, 305 and 106 corresponding to registering the print job in the queue with a PDL driver application program, [0058]-[0059], [0065], [0068]-[0073], [0087]-[0089], [0160], [0171]); and 
a second accepting step of accepting selection of a printer to be registered from the list (select one of the printers 104, 305 and 106 for registering the print job in the queue with a PDL driver application program, [0058]-[0059], [0065], [0068]-[0073], [0087]-[0089], [0160], [0171]), 
wherein the registering step registers, with the print control software, the registration information on the print queue of the printer whose selection is accepted in the second accepting step (displaying printers 104, 305 and 106 corresponding to registering the print job in the queue with a PDL driver application program, [0058]-[0059], [0065], [0068]-[0073], [0087]-[0089], [0160], [0171]).  


Regarding claim 14, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), wherein the registration information on the print queue includes preset print setting information (selecting supported capabilities stored on a print queue includes preset print setting information, [0033], [0038], [0040).  

Regarding claim 15, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), 
Miller et al does not specifically disclose concept of wherein the registration information on the print queue includes model information on the printer and an IP address of the printer or information from which the IP address is derivable.  
However, Kitagata et al specifically teaches concept of wherein the registration information on the print queue includes model information on the printer and an IP address of the printer or information from which the IP address is derivable (registration information on the print queue includes device address on the printer and an IP address of the printer or information from which the IP address is derivable, [0067]-[0069], [0085]-[0089], [0118]-[0119]).  
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of wherein the registration information on the print queue includes model information on the printer and an IP address of the printer or information from which the IP address is derivable of Kitagata et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user from doing more cumbersome work, (Kitagata et al, [0005])

Regarding claim 16, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), wherein the registration information on the print queue includes model information on the printer and a serial number of a USB device (wherein the registered trademark on the print queue includes trademark on the printer and a serial number of a USB device, [0033]-[0034], [0038]-[0039]).  

Regarding claim 17, Miller et al discloses information processing apparatus capable of communicating with a printer (fig. 1, electronic device 102 communicates with printer 108, [0033]), the information processing apparatus (fig. 1 item 102, electronic device) comprising: 
an obtaining unit configured to obtain registration information on a print queue of a printer not compatible with OS standard print software from a predetermined storage registration information on the print queue includes preset print setting information; and 
Miller et al does not specifically disclose concept of registering unit configured to register the print queue with print control software capable of communicating with the printer not compatible with the OS standard print software using the obtained registration information on the print queue.  
However, Kitagata et al specifically teaches concept of registering unit configured to register the print queue with print control software capable of communicating with the printer not compatible with the OS standard print software using the obtained registration information on the print queue (registering the print job in the queue with a PDL driver application program (registering step of registering the print queue with the print control software) using the job information obtained from the job list in the job information managed by the job management queue (using the obtained registration information on the print queue), [0068]-[0069], [0073]-[0074], [0087]-[0090], [0097]-[0098], [0102]-[0106], [0160])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering unit configured to register the print queue with print control software capable of communicating with the printer not compatible with the OS standard print software using the obtained registration information on the print queue of Kitagata et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user from doing more cumbersome work, (Kitagata et al, [0005])

Regarding claim 18, Miller et al discloses information processing apparatus (fig. 1 item 102, electronic device), wherein the obtaining unit is executed in a case where the print control software is first activated in the information processing apparatus (downloading and/or installing a printer driver for printer 200 to use of features and/or capabilities not supported by the driverless printing system using electronic device 102, [0038]).  
.
Regarding claim 19, Miller et al discloses information processing apparatus (fig. 1 item 102, electronic device), wherein the registering unit registers a print queue corresponding to the registered print queue with the OS standard print software in a case where the print queue is registered with the print control software (obtain print job information features/ supported capabilities 220 on a print queue on a printer with a set of driverless capabilities 216 queried which do not include the supported capability with the operating system kernel on a printer when the set of driverless capabilities 216 queried was stored in the printer using a software, [0037]-[0043]).  
  
Regarding claim 20, Miller et al discloses information processing apparatus (fig. 1 item 102, electronic device), wherein the predetermined storage area is a storage area of the information processing apparatus (predetermined storage area is a storage area of the information processing apparatus, [0030]-[0032], [0052]).

Regarding claim 22, Miller et al discloses information processing apparatus (fig. 1 item 102, electronic device), wherein the predetermined storage area is a storage area of the information processing apparatus or a storage area of a server connected to the information processing apparatus via a network (predetermined queue is queue of the electronic device or a storage area of a server connected to the electronic device via a network, [0037]).  

Regarding claim 25, Miller et al discloses information processing apparatus (fig. 1 item 102, electronic device), further comprising: - 27 -10211190US01 
a first display unit configured to cause a display unit to display a screen for selecting a storage location where registration information on a print queue is stored (display a screen for selecting supported capabilities stored on a print queue on a printer with a set of driverless capabilities, [0013], [0037]-[0043]); and 
a first accepting unit configured to accept designation of the storage location on the screen (display a screen for selecting supported capabilities stored on a print queue on a printer, [0013], [0037]-[0043]),
wherein the obtaining unit uses the storage location whose designation is accepted by the first accepting unit as the predetermined storage area (selecting supported capabilities stored on a print queue on a printer, [0013], [0037]-[0043]).

Regarding claim 27, Miller et al discloses information processing apparatus (fig. 1 item 102, electronic device), further comprising: 

a second accepting unit configured to accept selection of a printer to be registered from the list, 
wherein the registering unit registers, with the print control software, the registration information on the print queue of the printer whose selection is accepted by the second accepting unit.
However, Kitagata et al specifically teaches concept of a second display unit configured to cause a display unit to display a list of printers corresponding to the registration information on the print queue obtained by the obtaining unit (displaying printers 104, 305 and 106 corresponding to registering the print job in the queue with a PDL driver application program, [0058]-[0059], [0065], [0068]-[0073], [0087]-[0089], [0160], [0171]); and 
a second accepting unit configured to accept selection of a printer to be registered from the list (select one of the printers 104, 305 and 106 for registering the print job in the queue with a PDL driver application program, [0058]-[0059], [0065], [0068]-[0073], [0087]-[0089], [0160], [0171]), 
wherein the registering unit registers, with the print control software, the registration information on the print queue of the printer whose selection is accepted by the second accepting unit (displaying printers 104, 305 and 106 corresponding to registering the print job in the queue with a PDL driver application program, [0058]-[0059], [0065], [0068]-[0073], [0087]-[0089], [0160], [0171])


Claims 5, 7-8, 10, 21, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2013/0201504) in view of Kitagata et al (US 2007/0146778) and further in view of Ku et al (US 2014/0173578)
Regarding claim 5, Miller et al discloses control method (control method causing a computer of the information processing apparatus to execute, [0030]-[0032]), wherein the registration information on the print queue is stored in the predetermined storage area of the information processing apparatus (fig. 1 item 102, electronic device) in a first version of an OS which operates on the information processing apparatus (obtain print job information features/ supported capabilities 220 on a print queue on a printer with a set of driverless capabilities 216 queried which do not include the supported capability with the operating system kernel on a printer when the set of driverless capabilities 216 queried was stored in the printer, [0037]-[0043]), and - 23 -10211190US01 
Miller et al and Kitagata et al do not specifically disclose concept of print control software operates in a second version later than the first version of the OS which operates on the information processing apparatus.  
However, Ku et al specifically teaches concept of print control software operates in a second version later than the first version of the OS which operates on the information processing apparatus (software controlling printer operates in a newer version than the old version of the OS which operates on the data processing device such as a computer, [0061], [0073]).  
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering step of registering the print queue with the print control software using the obtained registration information on the print queue of Kitagata et al and concept of print control software operates in a second version later than the first version of the OS which operates on the information processing apparatus of Ku et al.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of human-machine interactions during update, (Ku et al, [0005])

Regarding claim 7, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), 
Miller et al and Kitagata et al do not specifically disclose concept of wherein the registration information on the print queue is stored in a second storage area of the 
the registration information on the print queue stored in the second storage area is saved in the predetermined storage area while the OS is in the first version, and 
the print control software operates in a second version later than the first version of the OS which operates on the information processing apparatus.
However, Ku et al specifically teaches concept of wherein the registration information on the print queue is stored in a second storage area of the information processing apparatus in a first version of an OS which operates on the information processing apparatus (places resource file on the print file stored in the second directory is stored in the predetermined storage area while the OS is in the first version, [0061], [0073]-[0074]),
the registration information on the print queue stored in the second storage area is saved in the predetermined storage area while the OS is in the first version (places resource file on the print file stored in the second directory is stored in the predetermined storage area while the OS is in the first version, [0061], [0073]-[0074]), and 
the print control software operates in a second version later than the first version of the OS which operates on the information processing apparatus (software controlling printer operates in a newer version than the old version of the OS which operates on the data processing device such as a computer, [0061], [0073]-[0075]).


Regarding claim 8, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), 
Miller et al and Kitagata et al do not specifically disclose concept of wherein the registration information on the print queue stored in the second storage area is saved in the predetermined storage area by save software which operates in the first version of the OS.  
However, Ku et al specifically teaches concept of concept of wherein the registration information on the print queue stored in the second storage area is saved in the predetermined storage area by save software which operates in the first version of (places resource file on the print file stored in the second directory is stored in the predetermined storage area by stored software which operates OS is in the first version, [0061], [0073]-[0074])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering step of registering the print queue with the print control software using the obtained registration information on the print queue of Kitagata et al and concept of concept of wherein the registration information on the print queue stored in the second storage area is saved in the predetermined storage area by save software which operates in the first version of the OS of Ku et al.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of human-machine interactions during update, (Ku et al, [0005])

Regarding claim 10, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), 
Miller et al and Kitagata et al do not specifically disclose concept of wherein the registration information on the print queue stored in the second storage area is saved in the predetermined storage area by a printer driver of the printer which operates in the first version of the OS.  
However, Ku et al specifically teaches concept of wherein the registration information on the print queue stored in the second storage area is saved in the predetermined storage area by a printer driver of the printer which operates in the first version of the OS (places resource file on the print file stored in the second directory is stored in the predetermined storage area by stored software driver which operates OS is in the first version, [0061], [0073]-[0076])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering step of registering the print queue with the print control software using the obtained registration information on the print queue of Kitagata et al and concept of wherein the registration information on the print queue stored in the second storage area is saved in the predetermined storage area by a printer driver of the printer which operates in the first version of the OS of Ku et al.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of human-machine interactions during update, (Ku et al, [0005])

Regarding claim 21, Miller et al discloses information processing apparatus (fig. 1 item 102, electronic device), wherein the registration information on the print queue is stored in the predetermined storage area of the information processing apparatus in a first version of an OS which operates on the information processing apparatus (obtain print job information features/ supported capabilities 220 on a print queue on a printer with a set of driverless capabilities 216 queried which do not include the supported capability with the operating system kernel on a printer when the set of driverless capabilities 216 queried was stored in the printer, [0037]-[0043]), and 
Miller et al and Kitagata et al do not specifically disclose concept of the print control software operates in a second version later than the first version of the OS which operates on the information processing apparatus.  
(software controlling printer operates in a newer version than the old version of the OS which operates on the data processing device such as a computer, [0061], [0073]).  
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering step of registering the print queue with the print control software using the obtained registration information on the print queue of Kitagata et al and concept of the print control software operates in a second version later than the first version of the OS which operates on the information processing apparatus of Ku et al.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of human-machine interactions during update, (Ku et al, [0005])

Regarding claim 23, Miller et al discloses information processing apparatus (fig. 1 item 102, electronic device), 
Miller et al and Kitagata et al do not specifically disclose concept of wherein the registration information on the print queue is stored in a second storage area of the information processing apparatus in a first version of an OS which operates on the information processing apparatus, 
the registration information on the print queue stored in the second storage area is saved in the predetermined storage area while the OS is in the first version, and 

However, Ku et al specifically teaches concept of wherein the registration information on the print queue is stored in a second storage area of the information processing apparatus in a first version of an OS which operates on the information processing apparatus (places resource file on the print file stored in the second directory is stored in the predetermined storage area while the OS is in the first version, [0061], [0073]-[0074]),
the registration information on the print queue stored in the second storage area is saved in the predetermined storage area while the OS is in the first version (places resource file on the print file stored in the second directory is stored in the predetermined storage area while the OS is in the first version, [0061], [0073]-[0074]),, and 
the print control software operates in a second version later than the first version of the OS which operates on the information processing apparatus (software controlling printer operates in a newer version than the old version of the OS which operates on the data processing device such as a computer, [0061], [0073]-[0075])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering step of registering the print queue with the print control software using the obtained registration information on the print queue of Kitagata et al and concept of wherein the registration information on the print queue is stored in a second storage area of the information 

Regarding claim 24, Miller et al discloses information processing apparatus (fig. 1 item 102, electronic device), 
Miller et al and Kitagata et al do not specifically disclose concept of wherein the registration information on the print queue stored in the second storage area is saved in the predetermined storage area by save software which operates in the first version of the OS.  
However, Ku et al specifically teaches concept of wherein the registration information on the print queue stored in the second storage area is saved in the predetermined storage area by save software which operates in the first version of the OS (places resource file on the print file stored in the second directory is stored in the predetermined storage area by stored software which operates OS is in the first version, [0061], [0073]-[0074])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering step of 

Regarding claim 26, Miller et al discloses information processing apparatus (fig. 1 item 102, electronic device), 
Miller et al and Kitagata et al do not specifically disclose concept of wherein the registration information on the print queue stored in the second storage area is saved in the predetermined storage area by a printer driver of the printer which operates in the first version of the OS. 
However, Ku et al specifically teaches concept of wherein the registration information on the print queue stored in the second storage area is saved in the predetermined storage area by a printer driver of the printer which operates in the first version of the OS (places resource file on the print file stored in the second directory is stored in the predetermined storage area by stored software driver which operates OS is in the first version, [0061], [0073]-[0076])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering step of registering the print queue with the print control software using the obtained registration 

Claims 12, 13, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2013/0201504) in view of Kitagata et al (US 2007/0146778) and further in view of Genda (US 2010/0332699)
Regarding claim 12, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), 
Miller et al and Kitagata et al do not specifically disclose concept of wherein the registering step is executed while power is not applied to the printer.  
However, Genda specifically teaches concept of wherein the registering step is executed while power is not applied to the printer (registering is executed while power is not available to the printer, [0039], [0069])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering step of registering the print queue with the print control software using the obtained registration information on the print queue of Kitagata et al and concept of wherein the registering step is executed while power is not applied to the printer of Genda.  One of ordinary skill 

Regarding claim 13, Miller et al discloses control method (control method causing a computer of the electronic device 102 to execute, [0030]-[0032]), 
Miller et al and Kitagata et al do not specifically disclose concept of wherein the registering step is executed while the information processing apparatus and the printer are not connected to each other via a network or USB.  
However, Genda specifically teaches concept of wherein the registering step is executed while the information processing apparatus and the printer are not connected to each other via a network or USB (registering is executed while the information processing apparatus and the printer are inhibited to each other via a network or USB, [0039]-[0040], [0069]-[0070]).  
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering step of registering the print queue with the print control software using the obtained registration information on the print queue of Kitagata et al and concept of wherein the registering step is executed while the information processing apparatus and the printer are not connected to each other via a network or USB of Genda.  One of ordinary skill in the art would have been motivated to make this modification in order to increase user convenience, (Genda, [0005])

Regarding claim 28, Miller et al discloses information processing apparatus (fig. 1 item 102, electronic device), 
Miller et al and Kitagata et al do not specifically disclose concept of wherein the registering unit is executed while power is not applied to the printer. 
However, Genda specifically teaches concept of wherein the registering unit is executed while power is not applied to the printer (registering is executed while power is not available to the printer, [0039], [0069])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering step of registering the print queue with the print control software using the obtained registration information on the print queue of Kitagata et al and concept of wherein the registering step is executed while power is not applied to the printer of Genda.  One of ordinary skill in the art would have been motivated to make this modification in order to increase user convenience, (Genda, [0005])

Regarding claim 29, Miller et al discloses information processing apparatus (fig. 1 item 102, electronic device), 
Miller et al and Kitagata et al do not specifically disclose concept of wherein the registering unit is executed while the information processing apparatus and the printer are not connected to each other via a network or USB.
However, Genda specifically teaches concept of wherein the registering unit is executed while the information processing apparatus and the printer are not connected to each other via a network or USB (registering is executed while the information processing apparatus and the printer are inhibited to each other via a network or USB, [0039]-[0040], [0069]-[0070]).  .
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Miller et al with concept of registering step of registering the print queue with the print control software using the obtained registration information on the print queue of Kitagata et al and concept of wherein the registering unit is executed while the information processing apparatus and the printer are not connected to each other via a network or USB of Genda.  One of ordinary skill in the art would have been motivated to make this modification in order to increase user convenience, (Genda, [0005])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677